                          Case 3:19-cv-07918-WHA Document 134 Filed 05/04/21 Page 1 of 22




                1   Matthew J. Matern (SBN 159798)
                    Joshua D. Boxer (SBN 226712)
                2   MATERN LAW GROUP, PC
                    1230 Rosecrans Avenue, Suite 200
                3   Manhattan Beach, California 90266
                    Telephone: (310) 531-1900
                4   Facsimile: (310) 531-1901
                    mmatern@maternlawgroup.com
                5   jboxer@maternlawgroup.com
                6   Corey B. Bennett (SBN 267816)
                7   MATERN LAW GROUP, PC
                    1330 Broadway, Suite 428
                8   Oakland, California 94612
                    Telephone: (510) 227-3998
                9   Facsimile: (310) 531-1901
                    cbennett@maternlawgroup.com
             10
                    Attorneys for Plaintiffs, individually, and
             11     on behalf of all others similarly situated
             12                            UNITED STATES DISTRICT COURT
             13                         NORTHERN DISTRICT OF CALIFORNIA
             14
                    GERRIE DEKKER, KAREN                          CASE NO.: 3:19-cv-07918-WHA
             15     BARAJAS as executor of the Estate of
                    Thompson Bryson, MARLENE                      PLAINTIFFS’ OPPOSITION TO
             16     ROGERS, DANIEL THOMPSON,
                    JAE CHONG, MARCI HULSEY,                      DEFENDANTS’ (1) MOTION FOR
             17     CINDY PIINI, PHYLLIS RUNYON,                  JUDGMENT ON THE
                    GENNIE HILLIARD, and JUAN                     PLEADINGS AND (2) WITH
             18     BAUTISTA, individually and on
                    behalf of all others similarly-situated,      REGARD TO PLAINTIFF
             19                                                   BAUTISTA MOTION TO
                                      Plaintiffs,                 COMPEL ARBITRATION OR IN
             20
                    vs.                                           THE ALTERNATIVE, FOR
             21                                                   JUDGMENT ON THE
             22     VIVINT SOLAR, INC., VIVINT                    PLEADINGS
                    SOLAR HOLDINGS, INC., VIVINT
             23     SOLAR DEVELOPER, LLC, and
                    VIVINT SOLAR PROVIDER, LLC,                   [REDACTED VERSION OF
             24     DOES 1 through 50, inclusive,                 DOCUMENT TO BE SEALED]
             25                    Defendants.
                                                                  Date:        May 27, 2021
             26                                                   Time:        8:00 a.m.
             27                                                   Courtroom:   12, 19th Floor
                                                                  Judge:       Hon. William H. Alsup
             28

  MATERN LAW
    GROUP, PC
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN
 BEACH, CA 90266
                                               PLAINTIFFS’ OPPOSITION TO MOTION FOR JUDGMENT ON THE PLEADINGS
                            Case 3:19-cv-07918-WHA Document 134 Filed 05/04/21 Page 2 of 22




               1                                               TABLE OF CONTENTS
               2
               3    I.     INTRODUCTION .....................................................................................................5
               4    II.    FACTUAL BACKGROUND ...................................................................................6
               5
                    III.   LEGAL STANDARD ...............................................................................................7
               6
                    IV.    PLAINTIFFS STATE A CLAIM FOR UNLAWFUL LIQUIDATED .....................
               7
                           DAMAGES ...............................................................................................................7
               8
               9           A.       The Termination Fees Are Unlawful Liquidated Damages ............................8
             10            B.       The Termination Fees Are Not An “Alternative to Performance”................10
             11
                           C.       Real Property Transfers Can Also Trigger Breach .......................................14
             12
                    V.     CLAIMS FOR DECEPTIVE BUSINESS PRACTICES ARE NOT TIME-
             13
                           BARRED .................................................................................................................16
             14
             15     VI.    THE COURT SHOULD NOT COMPEL PLAINTIFF BAUTISTA TO

             16            ARBITRATION ......................................................................................................17

             17            A.       No Contract Was Formed ..............................................................................17
             18            B.       The Agreement Is Unconscionable and Unenforceable ................................19
             19
                    VII.     CONCLUSION ....................................................................................................21
             20
             21
             22
             23
             24
             25
             26
             27
             28

  MATERN LAW
    GROUP, PC
                                                                                 -1-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                PLAINTIFFS’ OPPOSITION TO MOTION FOR JUDGMENT ON THE PLEADINGS
 BEACH, CA 90266
                             Case 3:19-cv-07918-WHA Document 134 Filed 05/04/21 Page 3 of 22




               1                                            TABLE OF AUTHORITIES
               2
               3    Federal Cases
               4    Aanderud v. Superior Court,
               5     (Ct. App. 2017) 13 Cal. App. 5th 880 ............................................................................20
               6    Adamson v. ADT, LLC,
               7     (C.D. Cal., Apr. 7, 2014, No. CV1210558DMGPLAX) 2014 WL 12551405 ........13, 14
               8    Bauer v. Atlantis Events, Inc.,
               9     (9th Cir. 2016) 645 F. App’x 545...................................................................................11
             10     Brobeck, Phleger & Harrison v. Telex Corp.,
             11      (1979) 602 F.2d 866 .................................................................................................16, 17
             12     Cal Fire Local 2881 v. Cal. Pub. Empls. Ret. Sys.,
             13      (Cal. 2019) 435 P.3d 433................................................................................................17

             14     Castillo v. CleanNet USA, Inc.,
             15      (N.D. Cal. 2018) 358 F. Supp. 3d 912 ...........................................................................18

             16     Chavez v. United States,
                     (9th Cir.2012) 683 F.3d 1102 ...........................................................................................7
             17
             18     Chodos v. West Publ. Co.,
                     (9th Cir. 2002) 292 F.3d 992 ............................................................................................7
             19
             20     Hutchison v. AT & T Internet Servs., Inc.,
                     (C.D. Cal. May 5, 2009) No. CV07-3674 SVW (JCX), 2009 WL 1726344 .................13
             21
             22     Jaquez v. Protection One Alarm Monitoring, Inc.,
                     (Cal. Ct. App., Mar. 12, 2014, No. B245829) 2014 WL 962601 ..................................12
             23
             24     Mahlum v. Adobe Sys. Inc.,
                     (N.D. Cal. Jan. 8, 2015) No. C 14-02988 LHK, 2015 WL 124663 .....................8, 11, 12
             25
                    Nguyen v. Barnes & Noble Inc.,
             26
                     (9th Cir. 2014) 763 F.3d 1171 ..................................................................................17, 18
             27
                    Pokorny v. Quixtar, Inc.,
             28      (9th Cir. 2010) 601 F.3d 987 ..........................................................................................21
  MATERN LAW
    GROUP, PC
                                                                                -2-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                               PLAINTIFFS’ OPPOSITION TO MOTION FOR JUDGMENT ON THE PLEADINGS
 BEACH, CA 90266
                             Case 3:19-cv-07918-WHA Document 134 Filed 05/04/21 Page 4 of 22




               1    Ridgley v. Topa Thrift & Loan Ass’n.,
                     (Cal. 1998) 953 P.2d 484............................................................................................8, 15
               2
               3    Schenider v. Verizon Internet Services, Inc.,
                     (9th Cir. 2010) 400 Fed.Appx. 136 ..........................................................................11, 12
               4
                    Seraphin v. SBC Internet Servs., Inc.,
               5
                     (D. Idaho, Mar. 29, 2010, No. CV 09-131-S-REB) 2010 WL 1326820..................12, 13
               6
                    Specht v. Netscape,
               7     (2d Cir. 2002) 306 F.3d 17 .............................................................................................18
               8
                    Vasquez v. Libre by Nexus, Inc.,
               9     (N.D. Cal. Aug. 20, 2018) 2018 WL 5623791 ...............................................................18
             10
                    Walter v. Hughes Commc'ns, Inc.,
             11      (N.D. Cal. 2010) 682 F. Supp. 2d 1031 .........................................................................21
             12
                    State Cases
             13
                    Armendariz v. Foundation Health Psychare Services, Inc.,
             14
                     (2000) 24 Cal.4th 8 .........................................................................................................20
             15
                    Beasley v. Wells Fargo Bank,
             16      (1991) 235 Cal. App. 3d 1383 ........................................................................................16
             17
                    Biles v. Robey,
             18      (1934) 43 Ariz. 276 ........................................................................................................15
             19     Blank v. Borden,
             20       (1974) 11 Cal. 3d 963, 970………………………………………………...10,11, 12, 13
             21
                    Ebbert v. Mercantile Trust Co.,
             22      (1931) 213 Cal. 496 ........................................................................................................15
             23
                    Garrett v. Coast & Southern Fed. Sav. & Loan Assn.,
             24      (1973) 9 Cal.3d 731 ........................................................................................... 10, 11, 15
             25
                    Grand Prospect Partners, L.P. v. Ross Dress for Less, Inc.,
             26      (2015) 232 Cal.App.4th 1332 .........................................................................................19
             27
                    Gutzi Associates v. Switzer,
             28      (1989) 215 Cal.App.3d 1636 ..........................................................................................15

  MATERN LAW
    GROUP, PC
                                                                                  -3-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                PLAINTIFFS’ OPPOSITION TO MOTION FOR JUDGMENT ON THE PLEADINGS
 BEACH, CA 90266
                             Case 3:19-cv-07918-WHA Document 134 Filed 05/04/21 Page 5 of 22




               1    Harper v. Ultimo,
                     (2003) 113 Cal. App. 4th 1402 .......................................................................................19
               2
               3    Howard Jarvis Taxpayers Ass’n v. City of La Habra,
                     (Cal. 2001) 23 P.3d 601, 607–09 .............................................................................16, 17
               4
               5    Lennar Homes of California, Inc. v. Stephens,
                     (2014) 232 Cal.App.4th 673 ...........................................................................................19
               6
               7    Little v. Auto Stiegler, Inc.,
                     (2003) 29 Cal. 4th 1064 ..................................................................................................20
               8
               9    Morris v. Redwood Empire Bancorp,
                     (2005) 128 Cal.App.4th 1305 .......................................................................................8, 9
             10
                    Ramos v. Westlake Servs. LLC,
             11
                     (2015) 242 Cal. App. 4th 674 .........................................................................................18
             12
                    Statutes
             13
             14     California Business and Professions Code § 17208 .........................................................16
             15     California Civil Code § 1632(b) .......................................................................................18
             16     California Civil Code § 1783 ............................................................................................16
             17
                    California Civil Code § 1671(d) ..................................................................................8, 11
             18
             19     California Code of Civil Procedure § 337 ........................................................................16
             20
             21
             22
             23
             24
             25
             26
             27
             28

  MATERN LAW
    GROUP, PC
                                                                                -4-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                               PLAINTIFFS’ OPPOSITION TO MOTION FOR JUDGMENT ON THE PLEADINGS
 BEACH, CA 90266
                           Case 3:19-cv-07918-WHA Document 134 Filed 05/04/21 Page 6 of 22




               1    I.    INTRODUCTION
               2          Months after this Court rejected the same arguments Vivint Solar advanced in its
               3    Rule 12(b)(6) motion, Defendants now ask this Court for reconsideration—arguing they
               4    are entitled to judgment on the pleadings based on the same contracts this Court previously
               5    considered, and that Plaintiff Bautista should be compelled to arbitration.
               6          Focusing on Plaintiffs’ unlawful liquidated damages claim, Defendants largely
               7    ignore Plaintiffs’ allegations that these provisions are also unconscionable and unlawful
               8    under the California Consumer Legal Remedies Act and the unfairness prong of the Unfair
               9    Competition Law. (Dkt. No. 122, Second Amended Complaint (“SAC”), ¶ 9). Instead,
             10     Defendants contend this Court misunderstood or failed to read the (admittedly miniscule)
             11     print of the Residential Power Purchase Agreements (“PPA”), and that it simply assumed
             12     that the provisions allowed Vivint Solar to retain ownership of the solar panel systems
             13     after demanding consumers pay termination fees. Accordingly, they further argue, the
             14     offending provisions are actually “alternatives to performance,” are not triggered by
             15     breach, and therefore should not be analyzed as potentially unlawful liquidated damages.
             16     The unambiguous contractual language—much of which their motion omits—tells a
             17     different story.
             18           First, in every version of the PPA, Vivint Solar reserves for itself several remedies
             19     in the event of “customer default.” These remedies include the right to terminate the
             20     agreement and demand full payment, force the customer to keep the solar panels on their
             21     roof but only to generate power for Vivint Solar’s benefit, disconnect and remove the
             22     system, put a lien on real property, engage collection agencies, and report consumers to
             23     credit reporting agencies. (See, e.g., Dkt. No. 22-7, § 5(n)(ii).) These options are designed
             24     to compel performance, not provide reasonable alternatives.
             25           Second, every version of the PPA allows Vivint Solar to “retain all right and title
             26     to the System Interests” after a default (or buy-out) payment is made. (Dkt. No. 128 at p.
             27     14, emphasis added). Thus, Defendants’ argument that “ownership is transferred” to the
             28

  MATERN LAW
    GROUP, PC
                                                                 -5-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                     PLAINTIFFS’ OPPOSITION TO MOTION FOR JUDGMENT ON THE PLEADINGS
 BEACH, CA 90266
                           Case 3:19-cv-07918-WHA Document 134 Filed 05/04/21 Page 7 of 22




               1    customer is illusory, as a customer could not sell unwanted solar panels without legal title
               2    to them.
               3          Third, while some homebuyers consent to transfer of the system from the original
               4    customer, the PPA effectively turns the sale of one’s home into a default event if the
               5    homebuyer refuses—forcing the customer either to pay a transfer fee that is calculated just
               6    like a default payment, or to refuse to pay the transfer fee and be held in default. Section
               7    1671 applies because both the default and transfer payment provide clearly inferior modes
               8    of performance, and merely exist to coerce the customer to choose the first one. For these
               9    reasons, Defendants are not entitled to judgment on the pleadings for any of Plaintiffs’
             10     claims.
             11           Finally, Defendants’ renewed motion to compel Plaintiff’s claims to arbitration
             12     should be denied because no contract was formed. Spanish was the language of negotiation
             13     and under the California Translation Act and Vivint Solar was required to provide to him
             14     a copy in Spanish at the time of signing, but failed to do so. Consequently, the arbitration
             15     provision in his PPA is not only unenforceable, the delegation clause cannot be invoked
             16     because it, too, is unconscionable.
             17     II.   FACTUAL BACKGROUND
             18           Defendants Vivint Solar, Inc., Vivint Solar Holdings, Inc., Vivint Solar Developer,
             19     LLC, and Vivint Solar Provider, LLC (“Defendants” or “Vivint Solar”) ensnared Plaintiffs
             20     Gerrie Dekker, Karen Barajas, as executor of the estate of Thompson Bryson, as well as
             21     Marlene Rogers, Marci Hulsey, Cindy Piini, Gennie Hilliard, and Juan Bautista
             22     (“Plaintiffs”), along with tens of thousands of other families in California alone, using
             23     deceptive sales tactics to secure their consent to PPAs which included unlawful liquidated
             24     damages provisions.
             25           This lawsuit concerns two primary fee-triggering events: customer defaults and real
             26     property transfers (collectively, “termination fees”). While the issues Defendants raise can
             27     be resolved based on the PPAs alone, it is worth noting that Defendants disclosed in
             28     discovery that there have been roughly 2,000 customer defaults (with $66 million in

  MATERN LAW
    GROUP, PC
                                                                -6-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                     PLAINTIFFS’ OPPOSITION TO MOTION FOR JUDGMENT ON THE PLEADINGS
 BEACH, CA 90266
                           Case 3:19-cv-07918-WHA Document 134 Filed 05/04/21 Page 8 of 22




               1    associated “default payments”) and 9,300 system transfers from more than 53,000 total
               2    California customers during the class period. (SAC ¶ 13) In other words, the vast majority
               3    of customers have paid, or would have to pay, exorbitant customer default fees if they
               4    sought cancellation or sold their home to a buyer who would not consent to the
               5    assignment.1
               6           Even after Vivint Solar extracts these payments, the PPAs provide that Vivint Solar
               7    shall “own and hold all property rights” in the “System Interests”—i.e. “(1) the System;
               8    and (2) any credits, rebates, incentives, allowances, tax benefits, or certificates that are
               9    attributed, allocated, or related to the System, the Energy, or environmental attributes
             10     thereof….” (See, e.g., Dkt. No. 22-7, § 4(i)) Thus, the notion that termination fees
             11     meaningfully transfer ownership of the system to the customer is at odds with the plain
             12     language of the agreements Vivint Solar drafted.
             13     III.   LEGAL STANDARD
             14            “Judgment on the pleadings is properly granted when, accepting all factual
             15     allegations in the complaint as true, there is no issue of material fact in dispute, and the
             16     moving party is entitled to judgment as a matter of law.” Chavez v. United States, 683
             17     F.3d 1102, 1108–09 (9th Cir.2012) (quotations omitted).
             18     IV.    PLAINTIFFS STATE A CLAIM FOR UNLAWFUL LIQUIDATED
             19            DAMAGES
             20            In their first claim for relief, Plaintiffs allege that the PPAs contain unlawful
             21     liquidated damages provisions. California defines liquidated damages as “an amount of
             22     compensation to be paid in the event of a breach of contract, the sum of which is fixed and
             23     certain by agreement ….” Chodos v. West Publ. Co., 292 F.3d 992, 1002 (9th Cir. 2002).
             24     Such provisions in consumer contracts are generally “void[,] except that the parties to such
             25     a contract may agree therein upon an amount which shall be presumed to be the amount
             26
             27     1

             28     (Declaration of Corey B. Bennett (“Bennett Decl.”) ¶ 4)

  MATERN LAW
    GROUP, PC
                                                                -7-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                     PLAINTIFFS’ OPPOSITION TO MOTION FOR JUDGMENT ON THE PLEADINGS
 BEACH, CA 90266
                           Case 3:19-cv-07918-WHA Document 134 Filed 05/04/21 Page 9 of 22




               1    of damage sustained by a breach thereof, when, from the nature of the case, it would be
               2    impracticable or extremely difficult to fix the actual damage.” Cal. Civil Code § 1671(d).
               3           “[A] liquidated damages clause will be construed as an unenforceable penalty,
               4    unless there is a relationship between the liquidated damages and the damages the parties
               5    anticipated would result from a breach.” Mahlum v. Adobe Sys. Inc., No. C 14-02988
               6    LHK, 2015 WL 124663, at *3 (N.D. Cal. Jan. 8, 2015) (Judge Lucy H. Koh) (citing
               7    Ridgley v. Topa Thrift & Loan Ass’n., 953 P.2d 484, 488 (Cal. 1998)). In assessing such a
               8    provision, however, the court must “examine its true function and operation, not the
               9    manner in which it is characterized in the contract.” Morris v. Redwood Empire Bancorp,
             10     (2005) 128 Cal.App.4th 1305, 1314.
             11           A.     The Termination Fees Are Unlawful Liquidated Damages
             12           As the Court correctly observed, when Vivint Solar deemed Plaintiff Bautista to be
             13     in default, it “demanded the twenty years’ worth of payments anyway (remaining
             14     payments plus amounts already due) along with system removal costs. So Vivint [Solar]
             15     would get both the twenty years of payments and the solar system back, presumably to
             16     lease it out again. That’s a forfeiture.” (Dkt. No. 63 at p. 11)
             17           Vivint Solar took this action against Mr. Bautista based on the language in the PPA,
             18     in which it expressly reserves the right to not only demand payment in full, but also to:
             19                   (2) leave the System in place on Your Property, but deny You
             20                   use of the Energy it produces, which may be redirected and sold
                                  at Our election; (3) disconnect or take back the System as
             21                   permitted by applicable law; (4) engage a collection agency to
                                  collect payments from You; (5) report Your default to credit
             22                   reporting agencies; (6) suspend Our performance under the
                                  Agreement; and/or (7) exercise any other remedy available to Us
             23                   in this Agreement or under applicable law.
             24     (Id. at § 5(n)(ii).) These remedies are found in the “earlier PPAs”2 and “newer PPAs.”3
             25
                    2
             26       Plaintiffs Dekker, Hilliard, Hulsey, and Bautista entered into PPAs that are virtually
                    identical with respect to customer default and transfer fees.
             27     3
                      Plaintiffs Barajas, Rogers, and Piini entered into PPAs that are identical with respect to
             28     customer default and transfer fees.

  MATERN LAW
    GROUP, PC
                                                                 -8-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                      PLAINTIFFS’ OPPOSITION TO MOTION FOR JUDGMENT ON THE PLEADINGS
 BEACH, CA 90266
                          Case 3:19-cv-07918-WHA Document 134 Filed 05/04/21 Page 10 of 22




               1          In the “earlier PPAs,” Defendants highlight only a portion of the provision—
               2    suggesting that after paying a “Buy-Out Payment” ($7 per watt installed reduced by 5%
               3    per year), ownership is transferred to the consumer on an “As Is, Where Is” basis.” (See,
               4    e.g., Dkt. No. 22-1, § 14 (Hilliard PPA)) They omit the remainder of the “remedies for
               5    customer default” section, which provides Vivint Solar the option to (1) terminate the PPA
               6    and demand the buy-out payment, (2) leave the system on the house, deny the consumer
               7    use thereof, and sell the energy it produces, (3) remove the system, (4) place a lien on the
               8    property, (5) engage a collection agency, (6) report the delinquency to credit reporting
               9    agencies, and (7) exercise any other remedies provided by law.4 (Id.)
             10           In the “newer PPAs,” Defendants cite only the provision defining “default
             11     payment” as “(1) the Prepayment Price, (2) other amounts owed, (3) removal fees and
             12     costs, (4) lost expected benefits, and (5) other documented losses. After the consumer pays
             13     the default payment, ownership is transferred to the consumer on an “As Is, Where Is”
             14     basis; provided that We will retain all right and title to the System Interests.” (See, e.g.,
             15     Dkt. No. 22-7, § 6(b)(v) (Piini PPA)) Again, they omit the language from Section §
             16     5(n)(ii), which reserves substantially similar remedies as described above.
             17           These termination fees are triggered by customer breach or default, such as where
             18     the consumer fails to pay monthly bills, turns off the system, or refuses to follow (or cannot
             19     follow) the transfer procedures upon sale of a home.5 Under these circumstances, Vivint
             20     4
                      It should be noted that this language is barely legible both in the Plaintiff’s copy and the
             21     enlarged digital and hard copies previously provided to the Court at oral argument.
                    5
                      Defendants’ attempt to distinguish transfer fees is unavailing and serves only to distract.
             22
                    (Dkt. No. 128 at p. 12, citing (Dkt. No. 22-1, § 13 (Hilliard PPA)). Just like default
             23     payments, after a transfer fee, “[Vivint Solar] shall own and hold all property rights in the
             24     System and System Interests.” (Id., § 12) In other words, if the home-buyer is either not
                    creditworthy or simply refuses to assume the PPA’s obligations, the customer must pay a
             25     “transfer payment” which is calculated just like the default payment. After paying that
             26     huge sum, Vivint Solar still owns the system, but is no longer required to operate or
                    maintain it. As Plaintiffs allege, these onerous transfer provisions can result in a home
             27     sales falling through or Vivint Solar customers being forced to reduce the home price to
             28     secure the buyer’s consent to the transfer. (See, e.g., SAC ¶¶ 18, 19, 21, 25)

  MATERN LAW
    GROUP, PC
                                                                 -9-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                      PLAINTIFFS’ OPPOSITION TO MOTION FOR JUDGMENT ON THE PLEADINGS
 BEACH, CA 90266
                          Case 3:19-cv-07918-WHA Document 134 Filed 05/04/21 Page 11 of 22




               1    Solar retains an array of contractual and legal remedies in addition to “all right and title to
               2    the System Interests.” Defendants’ argument that “ownership” is transferred to the
               3    customer is belied by the agreement itself.
               4          B. The Termination Fees Are Not An “Alternative to Performance”
               5          In determining whether a provision is a liquidated damages clause versus an
               6    alternative to performance, courts look to the “‘true function and character’ of
               7    arrangements which are challenged on this ground.” Blank v. Borden, 11 Cal. 3d 963, 970
               8    (1974), quoting Garrett v. Coast & Southern Fed. Sav. & Loan Assn., 9 Cal.3d 731, 738
               9    (1973). However, “when it is manifest that a contract expressed to be performed in the
             10     alternative is in fact a contract contemplating but a single, definite performance with an
             11     additional charge contingent on the breach of that performance, the provision cannot
             12     escape examination in light of pertinent rules relative to the liquidation of damages.”
             13     Garrett, 9 Cal.3d at 738.
             14           Here, what Vivint Solar characterizes as “a realistic and rational choice” by its
             15     consumers is actually a series of options that Vivint Solar reserves for itself in the event
             16     of a customer default. Nor is there truth to the representation that consumers can simply
             17     pay a termination fee, continue using the solar energy, “and take ownership of the solar
             18     panels.” (Dkt. No. 128 at p. 16, emphasis in original) Rather, every version of the PPA
             19     contains language granting Vivint Solar the right to terminate the PPA and demand
             20     payment, to force the customer to keep the system on her roof but deny her all benefits, to
             21     disconnect and remove the system, to place a lien on real property, and to engage
             22     collective agencies and report consumers to credit reporting agencies, all while Vivint
             23     retains title to the “System and System Interest.” (See, e.g., Dkt. No. 22-7, § 5(n)(ii).)
             24     None of these options is a reasonable alternative to performance.
             25           As this Court previously recognized, “Vivint [Solar] thought Mr. Bautista breached
             26     the contract because they sought ‘to hold him in default.’ Then, second, Vivint [Solar]
             27     sought to extract nearly $23,000 from him, along with costs for removing the solar system,
             28     court fees, and ‘applicable taxes.’” (Dkt. No. 63 at pp. 10-11). Plaintiff Bautista was not

  MATERN LAW
    GROUP, PC
                                                                  -10-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                      PLAINTIFFS’ OPPOSITION TO MOTION FOR JUDGMENT ON THE PLEADINGS
 BEACH, CA 90266
                          Case 3:19-cv-07918-WHA Document 134 Filed 05/04/21 Page 12 of 22




               1    presented with an alternative to performance here. He was held in breach and Vivint Solar
               2    exercised remedies it expressly reserved for itself in drafting the PPAs, including
               3    demanding payment, removal, and engaging a debt collector.
               4           Similarly, after Plaintiff Barajas’ father passed away, she discovered that he had
               5    been duped into signing a 20-year PPA when he was terminally ill. (SAC ¶ 18) When she
               6    requested cancellation, Vivint Solar threatened to put a lien on the home, which, as
               7    executor of his estate, put her in a bind—forcing her to pay $21,000 so as not to thwart
               8    the sale of the home. (Id.) In her case, Vivint Solar again exercised remedies reserved for
               9    itself under the PPA, which put the customer in a worse financial situation without the
             10     benefits promised at the outset.
             11            Defendants rely heavily on Mahlum v. Adobe Systems Incorporated (N.D. Cal., Jan.
             12     8, 2015, No. 14-CV-02988-LHK) 2015 WL 124663, aff'd (9th Cir. 2017), a case this Court
             13     previously distinguished by noting that, in contrast to the provisions in Mahlum (i.e. a
             14     50% ETF), and a 40% cruise cancellation fee in Bauer v. Atlantis Events, Inc., 645 F.
             15     App’x 545 (9th Cir. 2016), here “Vivint [Solar] demanded 95% of the remaining
             16     payment.” (Dkt. No. 63 at pp. 9-11). Paying 95% of the entire contract immediately, as
             17     opposed to over 20 years, and not obtaining the benefit of either the solar power generated
             18     or title to the system, is no “realistic or rational choice.”
             19            Mahlum is distinguishable in a number of other respects as well. There, the court
             20     concluded that, unlike the termination provision in Blank v. Borden, Adobe’s “ETF is not
             21     imposed as a result of breach, [and] it is not a liquidated damages clause within the
             22     meaning of § 1671(d).” Id. at *5. Here, however, the termination fees are in fact triggered
             23     by breach, whether through the failure to make the required payments, or by a new
             24     homebuyer declining to assume the contract. In such circumstances, the newer PPAs
             25     provide Vivint Solar the exclusive right to elect from the specified remedies.
             26            Vivint Solar’s other authorities are not helpful to its cause. While the court in
             27     Schenider v. Verizon Internet Services, Inc. (9th Cir. 2010) 400 Fed.Appx. 136, 138, found
             28     that the plaintiff had “a rational choice: he took advantage of lower fees, but with the

  MATERN LAW
    GROUP, PC
                                                                  -11-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                       PLAINTIFFS’ OPPOSITION TO MOTION FOR JUDGMENT ON THE PLEADINGS
 BEACH, CA 90266
                          Case 3:19-cv-07918-WHA Document 134 Filed 05/04/21 Page 13 of 22




               1    possibility of an ETF if he cancelled the service early,” a default under Vivint Solar’s PPA
               2    does not trigger a lump-sum payment, but instead triggers a forfeiture of title to the system.
               3    It is noteworthy that in Schneider, at the time Verizon imposed the ETF, the plaintiff had
               4    already “accrued a discount that far outweighed the $99 ETF.” Id. at *138. Upon breach
               5    here, Vivint Solar may exercise myriad punitive remedies in addition to demanding (1)
               6    the Prepayment Price, (2) other amounts owed, (3) removal fees and costs, (4) lost
               7    expected benefits, and (5) other documented losses.” (See, e.g., No. Dkt. 22-7, § 6(b)(v))
               8          These PPAs are further distinguishable from the case agreements at issue in Jaquez
               9    v. Protection One Alarm Monitoring, Inc. (Cal. Ct. App., Mar. 12, 2014, No. B245829)
             10     2014 WL 962601, the unpublished California Court of Appeal decision Vivint Solar cites.
             11     In Jaquez, the court ruled that there were “no allegations that Protection One terminated
             12     Jaquez’s contract or anyone else’s. Instead, it was Jaquez who decided to terminate the
             13     contract, not Protection One.” Id. at *7. Here, of course, Vivint Solar not only had the
             14     right to terminate the PPAs, (and in fact did so), but also the exclusive right to impose a
             15     host of obligations and penalties, including the loss of title to the system. As a result, the
             16     PPAs in fact contain the “invidious qualities characteristic of a penalty or forfeiture.”
             17     Blank v. Borden, 11 Cal.3d at 970.
             18           As this Court noted, Bautista found himself in the unenviable position of having to
             19     decide to “keep the solar system, get the energy produced, and pay twenty years of
             20     monthly payments. Or, he could forfeit the system at some point, get no more energy, and
             21     still pay 95% the remaining balance. That’s not a rational alternative.” (Dkt. No. 63 at pp.
             22     9-11). The Court was correct in noting that Bautista in fact ran this risk, as the PPAs
             23     confirm that Vivint Solar retains all rights in the “System and System Interests.”
             24           This Court’s decision is consistent with the holding in Seraphin v. SBC Internet
             25     Servs., Inc. (D. Idaho, Mar. 29, 2010, No. CV 09-131-S-REB) 2010 WL 1326820, at *4,
             26     where the plaintiff was faced with the “option” of paying a $200 cancelation plus monthly
             27     charges or the remainder of the contract. “Seraphin raises a valid concern that paying
             28     $179.40 (the total cost for 12 months of internet service at $14.95 a month) or paying $200

  MATERN LAW
    GROUP, PC
                                                                 -12-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                      PLAINTIFFS’ OPPOSITION TO MOTION FOR JUDGMENT ON THE PLEADINGS
 BEACH, CA 90266
                          Case 3:19-cv-07918-WHA Document 134 Filed 05/04/21 Page 14 of 22




               1    plus the monthly charges the consumer must pay, are not equally advantageous options.”
               2    Id. (emphasis in original). As a result, the court concluded that, unlike the Hutchison case
               3    relied on by Vivint Solar, “the parties here did not enter ‘into an agreement wherein
               4    alternative modes of performance were stipulated that could each benefit either party
               5    depending on subsequent circumstances.’” Id. at *5 (citing Hutchison v. AT & T Internet
               6    Servs., Inc., No. CV07-3674 SVW (JCX), 2009 WL 1726344, at *5 (C.D. Cal. May 5,
               7    2009), aff'd sub nom. Hutchison v. Yahoo! Inc., 396 F. App'x 331 (9th Cir. 2010). Instead,
               8    “it was apparent at the time of the contract that ‘one mode of performance would be at all
               9    or at most times inferior.’” Id. The court ultimately held that “dismissal of Seraphin’s
             10     claim at this stage in the litigation would be premature because he has presented a
             11     plausible claim for relief sufficient to withstand the motion to dismiss.” Id. at *6. The
             12     same conclusion is warranted here, because all or most of the time, the PPA’s default
             13     provisions present an inferior “mode of performance” designed to force payment for all
             14     20 years of power one way or another. At a minimum, this presents a question of fact,
             15     unsuitable for resolution on the pleadings.
             16           In Hutchison, the court construed Blank v. Borden to mean that, “if one mode of
             17     performance had been clearly inferior to the other at the time of the contract, and had
             18     existed merely to coerce the owner to choose the first mode, then the element of rational
             19     choice would have been lacking and the court indicated it would have examined the
             20     provision under Section 1671.” Id. at *4. Again, Section 1671 applies because both of
             21     these provisions—the default payment and transfer payment—provide clearly inferior
             22     modes of performance, and merely exist to coerce the owner to choose the first mode,
             23     payment for twenty years’ worth of power generation.
             24           In Adamson, the court granted Defendant’s motion for summary judgment because,
             25     unlike Vivint Solar’s default provisions, “the ETF of 75% is always less than the option
             26     of paying the contract in full, the Court concludes that, viewed at the point of contracting,
             27     the option of paying the ETF was a rational choice.” Adamson v. ADT, LLC, (C.D. Cal.,
             28     Apr. 7, 2014, No. CV1210558DMGPLAX) 2014 WL 12551405, at *8 (emphasis in

  MATERN LAW
    GROUP, PC
                                                                  -13-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                     PLAINTIFFS’ OPPOSITION TO MOTION FOR JUDGMENT ON THE PLEADINGS
 BEACH, CA 90266
                          Case 3:19-cv-07918-WHA Document 134 Filed 05/04/21 Page 15 of 22




               1    original). Thus, the court concluded, consumers had a rational alternative to performance
               2    “because it would be less expensive than fulfilling her obligations under the full term of
               3    the contract.” Id. Here, the termination fees often exceed the cost of performing the full
               4    term. There are multiple reasons for this inequity. First, Vivint Solar’s five percent annual
               5    reduction in calculating the “Prepayment Price” (“Buy-Out Payment” in “earlier
               6    PPAs”)—effectively, a crude determination of the present discounted value of the energy
               7    costs—does not offset the other costs, fees, and losses the PPAs expressly allow them to
               8    recover. The discount is likely to be negated by the “other amounts owed, (3) removal fees
               9    and costs, (4) lost expected benefits, and (5) other documented losses” (See, e.g., Dkt.
             10     No. 22-7, § 6(b)(v)) Additionally, as Defendants’ motion concedes, the customer is also
             11     on the hook for “investment tax credit recapture”—the amount of tax credits Vivint Solar
             12     has to repay—though they do not mention that Vivint Solar also accounts for
             13
             14                      (Bennett Decl. ¶ 3) The need to explain how these contractual remedies
             15     play out in practice is a factual question not suitable for judgment on the pleadings.
             16           C.     Real Property Transfers Can Also Trigger Breach
             17           While the primary focus of the liquidated damages issue is “termination fees” that
             18     flow from customer default, there is another event that can trigger breach: real property
             19     transfers. At the time Plaintiffs entered into their PPAs, they did not know that selling
             20     their homes might put them in breach. Where a prospective homebuyer consents to transfer
             21     of the system, no breach occurs. However, where the buyer does not, the customer has
             22     two choices: (1) pay a “transfer payment” that is calculated just like a default payment, or
             23     (2) refuse to pay the “transfer payment” and be held in default.6
             24           Looking at the “true function” of this fee, it treats a transfer refused by a homebuyer
             25     (through no fault of the customer) as breach—relieving Vivint Solar of any obligation to
             26     6
                     It is not surprising that a new homebuyer would not want to assume responsibility for a
             27     solar system that charges more for power than the local utility or that is notorious for
             28     deceptive business practices. (See, e.g., SAC ¶¶ 19, 21, 24)

  MATERN LAW
    GROUP, PC
                                                                -14-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                     PLAINTIFFS’ OPPOSITION TO MOTION FOR JUDGMENT ON THE PLEADINGS
 BEACH, CA 90266
                          Case 3:19-cv-07918-WHA Document 134 Filed 05/04/21 Page 16 of 22




               1    operate and maintain the system all while collecting a fee that is calculated as if a breach
               2    has occurred. Thereafter, Vivint Solar still retains all right and title to the system and
               3    system interests. Thus, the transfer fee serves to compel performance of an act, a function
               4    that typifies penalty provisions. Garrett, 9 Cal.3d at 739, citing Biles v. Robey (1934) 43
               5    Ariz. 276, 286. It is a classic “heads I win, tails you lose” proposition.
               6          Defendants claim there are “three additional alternatives” in “newer PPAs” when
               7    there is a sale of the property: (1) prepay the remaining monthly payments, keep the system
               8    on the property, and continue getting solar energy; (2) relocate the system to a new
               9    property; or (3) purchase the system if the sale of the property occurs after the sixth year.”
             10     (Dkt. No. 128 at p. 12; Dkt. No. 22-7, § 5(n) (Piini PPA)). This first “alternative” is
             11     nonsensical. Why would a consumer prepay a 20-year contract for a system on the house
             12     they are selling and will not be living at to “continue getting solar energy”? Relocating the
             13     system to a new property is also not an alternative to performance because the customer
             14     would still be under contract at the new property. It would simply be performance of the
             15     existing agreement at a new location.
             16           The “third alternative” Defendants tout, the “early purchase option price,” is
             17     irrelevant because Plaintiffs have not alleged that it is a liquidated damages provision.
             18     “Payment before maturity is not a breach of the contract, but simply an additional mode
             19     of performance on the borrower’s part; the prepayment charge is not a penalty imposed
             20     for default, but an agreed form of compensation to the lender for interest lost through
             21     prepayment, additional tax liability or other disadvantage.” Ridgley v. Topa Thrift & Loan
             22     Ass'n, 17 Cal. 4th 970, 978 (1998), citing Gutzi Associates v. Switzer (1989) 215
             23     Cal.App.3d 1636, 1644). This provision gives the customer a one-time option after the
             24     sixth anniversary of operation (which is still two years away for Plaintiff Piini) to purchase
             25     the system outright and have Vivint Solar continue to maintain and operate the system
             26     under the terms of the PPA. (See, e.g. Dkt. No. 22-7, § 3(c)) Unlike the customer default
             27     provisions, it is not triggered by breach. The customer elects it, and it does not function as
             28     a penalty. Ebbert v. Mercantile Trust Co. (1931) 213 Cal. 496, 499 (“[A]ny provision by

  MATERN LAW
    GROUP, PC
                                                                 -15-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                      PLAINTIFFS’ OPPOSITION TO MOTION FOR JUDGMENT ON THE PLEADINGS
 BEACH, CA 90266
                          Case 3:19-cv-07918-WHA Document 134 Filed 05/04/21 Page 17 of 22




               1    which money or property would be forfeited without regard to the actual damage suffered
               2    would be an unenforceable penalty.”)
               3          Thus, Defendants’ are not entitled to judgment on the pleadings as to Plaintiffs’
               4    unlawful liquidated damages claims and the derivative CLRA and UCL claims asserted.
               5    V.    CLAIMS FOR DECEPTIVE BUSINESS PRACTICES ARE NOT TIME-
               6          BARRED
               7          This Court has already considered and rejected the argument that any Plaintiff’s
               8    claim is time-barred. (Dkt. No. 47 pp. 10-11) The applicable statutes of limitations for
               9    Plaintiffs’ claims are either three or four years. Cal. Code Civ. P. § 337; Cal. Bus. Prof.
             10     Code § 17208; Cal. Civ. Code § 1783; Beasley v. Wells Fargo Bank, 235 Cal. App. 3d
             11     1383, 1401 (1991). Typically, “whether a contract is fair or works an unconscionable
             12     hardship is determined with reference to the time when the contract was made . . . .” See
             13     Brobeck, Phleger & Harrison v. Telex Corp., 602 F.2d 866, 875 (1979). However, Vivint
             14     Solar’s efforts to enforce unlawful provisions did not occur for months or years after
             15     Plaintiffs entered into PPAs, thus putting their claims within the applicable three or four-
             16     year statutes of limitations. Additionally, as this Court noted, “no reasonable person
             17     discovers an improper bill and immediately sues. Instead, they investigate.” (Dkt. No. 47
             18     at p. 11) The Court also noted there were factual questions as to whether protracted
             19     negotiations or delay might have tolled the limitations period, but ultimately found the
             20     complaint “not facially untimely.” (Id.) This reasoning applies to all Plaintiffs.
             21           Defendants’ argument underscores that this motion is a procedurally improper
             22     motion for reconsideration as to Plaintiff Dekker at the very least. In addition to denying
             23     the motion to dismiss Plaintiff Dekker’s claims, this Court later granted a motion for leave
             24     to amend—discussing the theory of continuous accrual, where “a series of wrongs or
             25     injuries may be viewed as each triggering its own limitations period, such that a suit for
             26     relief may be partially time-barred as to older events but timely as to those within the
             27     applicable limitations period.” (Dkt. No. 63 at p. 4, citing Howard Jarvis Taxpayers Ass’n
             28     v. City of La Habra, 23 P.3d 601, 607–09 (Cal. 2001)). In the case of Plaintiff Bautista,

  MATERN LAW
    GROUP, PC
                                                                -16-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                     PLAINTIFFS’ OPPOSITION TO MOTION FOR JUDGMENT ON THE PLEADINGS
 BEACH, CA 90266
                          Case 3:19-cv-07918-WHA Document 134 Filed 05/04/21 Page 18 of 22




               1    Vivint Solar took “brand new, unforced actions” in demanding money allegedly owed,
               2    holding him in default, and sending him to debt collection. (Id.) “These ongoing violations
               3    do not reset the clock for earlier activity. But, Mr. Bautista having sued in December 2019,
               4    Vivint [Solar]’s renewed enforcement efforts in 2018 and 2019 remain within three and
               5    four-year CLRA and UCL limitations periods. And they remain (at least partially) within
               6    the one or four-year limitations under the Translation Act.” (Id.)
               7          The same reasoning applies to the remaining Plaintiffs, each of whom continued to
               8    receive monthly bills, requested cancellation, and either could not afford to buy out the
               9    PPA or begrudgingly bought it out to effectuate a real property sale. Defendants argue
             10     claims relating to deceptive sales practices would be time-barred because they must be
             11     measured from the time of the sales pitch, but they are wrong. Such logic assumes last-
             12     element accrual and completely ignores the discovery rule—as if an unwitting consumer
             13     knows she is being deceived but still enters into a 20-year contract. All of Plaintiffs’ claims
             14     are within the applicable statutes of limitations.
             15     VI.   THE COURT SHOULD NOT COMPEL PLAINTIFF BAUTISTA TO
             16           ARBITRATION
             17           The Court should deny Defendants’ renewed motion to compel Plaintiff Bautista to
             18     arbitration for two reasons: (1) he never assented to the PPA because negotiations were
             19     conducted in a language different from the language of the written contract in violation of
             20     California law, and (2) the arbitration agreement is nevertheless unconscionable.
             21           A. No Contract Was Formed
             22           In its March 24, 2020 order, this Court found Plaintiff Bautista’s arbitration
             23     agreement to be defective. (Dkt. No. 63 at p. 4) Time cannot cure the defects. The “mutual
             24     manifestation of assent, whether by written or spoken word or by conduct, is the
             25     touchstone of contract.” Nguyen v. Barnes & Noble Inc., 763 F.3d 1171, 1175 (9th Cir.
             26     2014). The manifestation of assent is judged objectively. See Cal Fire Local 2881 v. Cal.
             27     Pub. Empls. Ret. Sys., 435 P.3d 433, 455 (Cal. 2019) (Kruger, J., concurring); WITKIN,
             28     SUMMARY OF CAL. L., CONTRACTS, § 767 (11th ed. 2017). When a party’s conduct

  MATERN LAW
    GROUP, PC
                                                                 -17-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                      PLAINTIFFS’ OPPOSITION TO MOTION FOR JUDGMENT ON THE PLEADINGS
 BEACH, CA 90266
                          Case 3:19-cv-07918-WHA Document 134 Filed 05/04/21 Page 19 of 22




               1    could not reasonably manifest assent, no contract is formed. See Barnes & Noble, 763
               2    F.3d at 1177–78 (citing Specht v. Netscape, 306 F.3d 17 (2d Cir. 2002)).
               3          The California Legislature sought to protect vulnerable consumers by enacting the
               4    California Translation Act which provides,
               5                Any person engaged in a trade or business who negotiates
               6                primarily in Spanish, Chinese, Tagalog, Vietnamese, or Korean,
                                orally or in writing, in the course of entering into any of the
               7                following, shall deliver to the other party to the contract or
                                agreement and prior to the execution thereof, a translation of the
               8                contract or agreement in the language in which the contract or
                                agreement was negotiated, that includes a translation of every
               9                term and condition in that contract or agreement.
             10     Cal. Civ. Code § 1632(b).
             11           Plaintiff Bautista is a native Spanish speaker with virtually no English proficiency.
             12     (Dkt. No. 1) When a Vivint Solar representative knocked on his door and delivered a sales
             13     pitch, the two spoke exclusively in Spanish. Plaintiff Bautista was then required to sign a
             14     PPA in English and was never sent a Spanish translation. (Dkt. Nos. 1, 46).
             15           Defendants argue that “[c]ontrolling California provides that signing a contract in a
             16     language one does not understand does not by itself raise an issue of contract formation,
             17     only a factor that bears on analysis of procedural unconscionability.” But the very
             18     authorities they cite equates the failure to provide a contract in the language of negotiation
             19     with fraud in the execution. Ramos v. Westlake Servs. LLC, 242 Cal. App. 4th 674, 688,
             20     (2015)(concluding defendant “failed to establish an agreement to arbitrate because it did
             21     not demonstrate the existence of mutual assent.”); see also Vasquez v. Libre by Nexus,
             22     Inc., 2018 WL 5623791 (N.D. Cal. Aug. 20, 2018)(Spanish-speaking asylum seekers
             23     fraudulently induced to signing English contract containing arbitration provision).
             24     Additionally, in Castillo v. CleanNet USA, Inc., 358 F. Supp. 3d 912, 933 (N.D. Cal.
             25     2018), the Court refused to enforce an arbitration provision in a franchise agreement where
             26     the Spanish-speaking plaintiff could not understand the terms of the documents he signed,
             27     had no opportunity to review the terms before signing, and reasonably relied on the
             28     representations.

  MATERN LAW
    GROUP, PC
                                                                 -18-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                      PLAINTIFFS’ OPPOSITION TO MOTION FOR JUDGMENT ON THE PLEADINGS
 BEACH, CA 90266
                          Case 3:19-cv-07918-WHA Document 134 Filed 05/04/21 Page 20 of 22




               1          By September 2019, Vivint Solar had begun providing a 23-page “Solar Consumer
               2    Protection Guide” from the California Public Utilities Commission at the front of each
               3    electronic PPA document package. (Bennett Decl. ¶ 5) On the third page, it states “YOU
               4    HAVE THE RIGHT…to a copy of a solar contract and financing agreement in the
               5    language in which the salesperson spoke to you. If a solar provider comes to your home
               6    to sell you solar panels and speaks to you in a language other than English (such as
               7    Spanish), you have a right to a copy of the contract in that language.” (Id. at p. 3)
               8    Defendants failed to heed the law and therefore have no agreement with Plaintiff Bautista
               9    under which they could compel arbitration.
             10           B.     The Agreement Is Unconscionable and Unenforceable
             11                  1.    The Agreement is Procedurally Unconscionable
             12           Even if Defendants’ prior argument had merit, the Court still should not enforce the
             13     agreement because it is unconscionable.7 Indeed, Defendants appear to ask the Court for
             14     such a determination. An agreement is procedurally unconscionable if there was
             15     oppression or surprise due to unequal bargaining power. Harper v. Ultimo, 113 Cal. App.
             16     4th 1402, 1406 (2003). Surprise is “the extent to which the supposedly agreed-upon terms
             17     of the bargain are hidden in the prolix printed form drafted by the party seeking to enforce
             18     the disputed terms.” Lennar Homes of California, Inc. v. Stephens (2014) 232 Cal.App.4th
             19     673, 688. Oppression stems from “(1) the amount of time the party is given to consider
             20     the proposed contract; (2) the amount and type of pressure exerted on the party to sign the
             21     proposed contract; (3) the length of the proposed contract and the length and complexity
             22     of the challenged provision; (4) the education and experience of the party; and (5) whether
             23     the party’s review of the proposed contract was aided by an attorney.” Grand Prospect
             24     Partners, L.P. v. Ross Dress for Less, Inc. (2015) 232 Cal.App.4th 1332, 1348, fn.
             25     omitted.)
             26
             27     7
                     To the extent the Court finds that the PPA delegates arbitrability, Plaintiff Bautista
             28     challenges the unconscionability of the delegation clause on the same grounds.

  MATERN LAW
    GROUP, PC
                                                                -19-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                     PLAINTIFFS’ OPPOSITION TO MOTION FOR JUDGMENT ON THE PLEADINGS
 BEACH, CA 90266
                          Case 3:19-cv-07918-WHA Document 134 Filed 05/04/21 Page 21 of 22




               1          Contracts of adhesion, those imposed and drafted by a party of superior bargaining
               2    strength and offered on a take-it-or-leave-it basis, are procedurally unconscionable. Little
               3    v. Auto Stiegler, Inc., 29 Cal. 4th 1064, 1071 (2003). The PPA is a contract of adhesion.
               4    Aanderud v. Superior Court, 13 Cal. App. 5th 880, 895 (Ct. App. 2017). Its customers are
               5    also “unsophisticated part[ies] … which, coupled with the ‘arcane nature’ of the
               6    delegation clause, added to its oppression and surprise.” Id. (citation omitted). Plaintiff
               7    Bautista’s PPA, a carbon copy form with miniscule type—all in English—was signed
               8    following a conversation conducted entirely in Spanish. No translation was available or
               9    offered and the representative even circled the number zero multiple times to assure
             10     Bautista that it would cost nothing. Under California law, consumers are also required to
             11     be given notice of their right to cancel within three days of signing, which the “Solar
             12     Consumer Protection Guide” cited above confirms. (Bennett Decl. ¶5, Exh. A, at p. 3)
             13     This amounts to a high degree of procedural unconscionability.
             14                  2.     The Agreement is Substantively Unconscionable
             15           Substantive unconscionability refers to the terms that unreasonably favor one party,
             16     or whether the terms of the agreement are “so one-sided as to shock the conscience.” Little
             17     v. Auto Stiegler, Inc. (2003) 29 Cal.4th 1064, 1071; see also Armendariz v. Foundation
             18     Health Psychare Services, Inc., 24 Cal.4th 8 at 114 (2000)(Substantive unconscionability
             19     focuses on overly harsh or one-sided results). Unable to understand the terms of the PPA
             20     and unaware of his right to cancel within three days of signing, Plaintiff Bautista was at
             21     the mercy of the PPA’s terms. The resulting financial consequences have been
             22     devastating. On the hook for 20 years of estimated energy benefits and lost revenue, in
             23     addition to the Prepayment Price, removal costs, and other amounts owed, he could not
             24     remotely afford the termination fees and has since been sent to debt collection. A
             25     reasonable termination fee would not threaten most consumers with financial ruin. The
             26     impact of this threat does not stop with the consumer; it affects families, home buyers and
             27     sellers, and the market in general.
             28

  MATERN LAW
    GROUP, PC
                                                                -20-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                     PLAINTIFFS’ OPPOSITION TO MOTION FOR JUDGMENT ON THE PLEADINGS
 BEACH, CA 90266
                          Case 3:19-cv-07918-WHA Document 134 Filed 05/04/21 Page 22 of 22




               1          Additionally, the PPA’s notice requirement is precisely the type of “[company]-
               2    controlled dispute resolution mechanism” is intended to give Vivint Solar a “free peek” at
               3    the consumer’s case. Coupled with the shortened contractual limitations period, this
               4    provision further tightens the grip Vivint Solar has on consumers and confers on it an
               5    unfair advantage in any dispute that may arise, thereby rendering it unconscionable.
               6    Pokorny v. Quixtar, Inc., 601 F.3d 987, 998 (9th Cir. 2010).As this Court has stated, the
               7    “‘shock the conscience’ standard is a high one,” and Plaintiff here has pleaded sufficient
               8    facts to establish unconscionability. Walter v. Hughes Commc'ns, Inc., 682 F. Supp. 2d
               9    1031, 1046–47 (N.D. Cal. 2010).
             10     VII. CONCLUSION
             11           For the foregoing reasons, Defendants’ motion should be denied in its entirety.
             12
             13     DATED: May 4, 2021                     Respectfully submitted,
             14
             15                                           By: /s/ Corey B. Bennett
                                                          Matthew J. Matern (SBN 159798)
             16                                           Joshua D. Boxer (SBN 226712)
                                                          MATERN LAW GROUP, PC
             17                                           1230 Rosecrans Avenue, Suite 200
                                                          Manhattan Beach, California 90266
             18                                           Telephone: (310) 531-1900
                                                          Facsimile: (310) 531-1901
             19                                           mmatern@maternlawgroup.com
                                                          jboxer@maternlawgroup.com
             20
                                                          Corey B. Bennett (SBN 267816)
             21                                           MATERN LAW GROUP, PC
                                                          1330 Broadway, Suite 428
             22                                           Oakland, California 94612
             23                                           Telephone: (510) 227-3998
                                                          Facsimile: (310) 531-1901
             24                                           cbennett@maternlawgroup.com
             25                                           Attorneys for Plaintiffs, individually, and all
                                                          others similarly situated
             26
             27
             28

  MATERN LAW
    GROUP, PC
                                                               -21-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                    PLAINTIFFS’ OPPOSITION TO MOTION FOR JUDGMENT ON THE PLEADINGS
 BEACH, CA 90266
